Citation Nr: 1131581	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from November 1976 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims resides with the Pittsburgh, Pennsylvania RO.

In June 2008, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In October 2008, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its previous remand the Board sought to afford the Veteran an examination in which the examiner expressed an opinion as to whether the Veteran had a current left knee disability was caused or aggravated by the service connected inguinal hernia repair.  The examiner was asked to provide a rationale for this opinion.  

The Board noted that the Veteran had been diagnosed as having left leg neuropathy due to compression of the femoral nerve, and that a private physician had opined that this disability was related to the service connected hernia repair.  

The Veteran was afforded a VA examination in November 2010.  The examiner concluded that the Veteran did not have a neurologic disability of the left lower extremity and that his patellofemoral arthritis was "a separate condition and would not have been caused by or the result of his left inguinal hernia."  The examiner did not provide a rationale for this opinion, provide an opinion with regard to aggravation, or acknowledge the private physicians August 2008 letter.

Although, the examiner did not find a current neurologic disorder, service connection for such a condition would be possible of the disability was shown at any time since the Veteran submitted his claim for service connection in August 2004.  McClain v. Nicholson, 21 Vet App 319 (2007).

The medical opinion expressed in the November 2010 VA examination report does not reflect compliance with the October 2008 Board remand instructions, and would not likely withstand judicial review.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  A VA medical opinion must be obtained as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the November 2010 VA examiner for a medical opinion.  If he is unavailable, contact another qualified healthcare provider.  

The examiner should acknowledge the August 2008 letter from Dr. Nino, in which he opined that the Veteran had femoral nerve compression as the result of the hernia repair.

The examiner should provide reasons for the conclusion that the left knee arthritis was not caused by the inguinal hernia repair.  

The examiner should provide an opinion as to whether the inguinal hernia repair aggravated the left knee arthritis.

The examiner should provide an opinion as to whether the Veteran has had a neurologic disability of the left lower extremity, including compression of the femoral nerve, at any time since August 2004.

If another medical professional is providing the opinion, that examiner should address whether it is at least as likely as not that any current left knee disability was caused or aggravated by the Veteran's service- connected left inguinal hernia repair in 1989.

The examiner must include reasons for these opinions. 

If the examiner cannot express an opinion without resort to speculation, he or she must so state and further state any unavailable information that would be necessary to formulate a non-speculative opinion.  

2. The Agency of Original Jurisdiction (AOJ) should review the medical opinion to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefits sought on appeal are not granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



